DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 9/1/22 is acknowledged.  The traversal is on the ground(s) that the method properly recites the usage of the device in a particular therapeutic treatment.  This is not found persuasive because the method can be practiced with a materially different apparatus, as noted in the previous action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/1/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 4-5: Unclear what structural limitations are imparted on the system, since the action of the sensor collecting information from the user by scanning for energetic disruptions is phrased as a method step.
 	Claim 2: Unclear what stimulation modalities are required, since claim 1 appears to require the modality of light therapy, but claim 2 broadens to include any combination of the recited choices, which may not include photobiomodulation.
 	Claim 3: The claim phrasing of the therapy comprising generating whole-body frequency and pulse frequencies is grammatically unclear.
 	Claim 6: Unclear what structural limitations are imparted on the system, since this merely further modifies the previously noted method step phrase of scanning with an additional method step of scanning for energetic pathogens.  Additionally, it is unclear what is an energetic pathogen.
 	Claim 7: Unclear since this seems to be intended to depend from the further pathogen scan of claim 6, but the claim depends from claim 5.  Also unclear because analyzing and calculating are method steps and not a structural limitations on the system.
 	Claim 8: Unclear what structural limitations are imparted on the system.
	Claim 9: "the pulse patterns" lacks proper antecedent basis in the claims.
	Claim 10: "the sets of frequencies" lacks proper antecedent basis in the claims.  Also unclear in that frequencies should not comprise wavelengths.  Also unclear what further structural limitations are imparted on the system as any light therapy has at least one wavelength and is intended to provide a therapeutic effect on the user.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6-8, 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claim 2: Fails to include all the limitations of parent claim.
	Claims 6-8, 10: Does not further limit the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 4 requires an electrode connected to a user, which encompasses the human body within the scope of the claim.  Examiner suggests reciting an electrode "configured to be" connected to the user.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtnage (US 2002/0143373).

    PNG
    media_image1.png
    326
    331
    media_image1.png
    Greyscale

 	Regarding claims 1, 5-8, 10, Courtnage discloses the same invention as claimed, including a system for therapeutic treatment (abstract; Figure 4 provided above for example) comprising a light therapy chamber suitable to provide treatment to the entire body of a user (Figure 4; Paragraph 54), a sensor that is attached to said user (Figure 4: EMG/thermal sensors 412, 414; Paragraphs 26, 38, 54), said sensor collecting information from said user by scanning for energetic disruptions (Paragraphs 26, 38, 54-55: e.g. EMG/thermal disruptions), and algorithm receiving said collected information from said sensor and identifying energetic disruption levels and calculating energy therapy levels required to treat said energetic disruptions (Paragraphs 26, 38, 54-55), said algorithm directing said light therapy chamber to apply calculated energy therapy levels to said user through application of any of  predetermined patterns of photobiomodulation augmented by frequency, and/or binary information patterns (Paragraphs 19-21), where the energy therapy level treatments are designed to treat a whole body and/or a specific body portion of a user simultaneously (Figure 4; Paragraph 54).
 	Regarding claim 2, Courtnage discloses at least photobiomodulation and TENS (Paragraph 12).
 	Regarding claim 3, Courtnage discloses generating various frequencies forming combinations of therapies (Paragraphs 19-21, 54).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtnage (US 2002/0143373) in view of Marchesi (US 6,409,744).
 	Regarding claim 4, Courtnage does not disclose a heart monitoring electrode.  However, Marchesi teaches a light therapy device further comprising an electrode connected to the user within the light therapy device to monitor and collect heartbeat data (Col. 4, lines 23-35), in order to optimize therapy based on the heartbeat.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Courtnage as taught by Marchesi to include a heartbeat sensor as recited, in order to optimize therapy based on the heartbeat.

9.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtnage (US 2002/0143373) in view of Yamashiro (US 6,520,903).
 	Regarding claim 9, Courtnage does not explicitly disclose a plasma wave generator.  However, Yamashiro teaches pulse patterns created and delivered by a plasma wave generator (Col. 6, lines 59-62), where it is known that light and magnetic energy interact to produce plasma (Col. 2, lines 60-64), in order to more effectively stimulate the patient.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Courtnage as taught by Yamashiro to include a plasma wave generator as recited, in order to more effectively stimulate the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792